By the Court,
Garber, J.:
The only question presented by the record is, whether the court below erred in admitting to probate the paper presented as the will of the deceased, for the reason that said paper was not properly attested.
The presumptions in favor of the correctness of the action of the court below concur with the presumptions in favor of the validity of •legislative action, in authorizing us to assume that the deceased left-no heirs or distributees capable of taking; and that, consequently, the state of Nevada alone was interested in preventing the probate. 16 Gray, 422; 16 Pick. 96.
When the statute was' enacted, it was undetermined whether the estate would vest in the state, or whether capable heirs would appear. It was also questionable whether the paper was, in all other respects than the absence of attesting witnesses, the'duly executed will of the deceased.
The object of the legislature was to waive, so far as the state *229was concerned, the technical objection that the will was unattested, saving fully all the rights of any heirs who- might appear, and saving all meritorious claims of the state. The intention was to exercise the right of election with which the state was invested, accordingly as the facts, when ascertained, should render it inequitable for her to assert a merely technical claim, or proper for her,to oppose the establishment of a fictitious bequest.
The question is not, whether all the provisions of this statute are valid; but whether it is constitutional in so far as it validates the will by dispensing with the requirement of attesting witnesses. In this aspect the statute is not unconstitutional, as encroaching upon the judicial functions. This is not the exercise of judicial power; at any rate, the state (being the only party in interest except the legatee) could, in this way, consent to or stipulate for whatever order or decision was deemed advisable. 26 Cal. 135; 17 Cal. 559; 21 Wis. 501; Laws of Wis. Ch. 64, a. d. 1866.
The case does not call upon us to decide, whether heirs of the deceased had any such vested right to the proceeds of the estate, as would prevent the legislature from dispensing, by á retrospective statute, with a mere formality in the mode of executing the will, the observance of which formality it might have made immaterial by a prior law. Cooley Const. Limitations, 369 et seq.; Dentzell v. Waldie, 30 Cal. 144; 103 Mass. 408. However this may be, it is clear, I think, that there was no such vested interest in the educational fund or its beneficiaries, and that there is nothing in Sec. 3 of Art. XI of our constitution to prevent the legislature from waiving the right to insist upon a technical informality in the execution of the will, as against the just and equitable claims of the legatee. This estate consists solely of personal property, which in a technical sense never escheats. But, admitting that, by construing the constitution in the light of previous legislation, the term escheated estate can be held to embrace the movables as well as the the immovables of an intestate dying without husband, wife or kindred; still this statute does not transfer to another fund the proceeds of an escheated estate. It is rather the prevention by the state of an unjust escheat to the state. The constitution does not, in terms, vest in the school fund the title to escheats. It *230is simply an injunction upon the legislature to apply certain resources to a specified purpose, coupled with a prohibition against their diversion to other uses. If any vested right had been created by solemnly pledging these estates to educational purposes, it would have been a waste of words to annex the prohibition.
Even supposing that a vested right was intended to be created by the pledge of these estates, it cannot be admitted that it was a vested right to do wrong, or that this constitutional provision was designed to protect any claim which it would be unjust or inequitable to insist upon. Cooley, 378. It was not designed to take away from the legislature the power to determine what estates should escheat, or the election to assert or waive a claim to derelict goods. 2 B. Mon. 394-401; but to provide that, when such property does escheat, it shall be applied to certain usos. I suppose no one would deny to the legislature the power, by a prospective statute, to dispense with all formalities in the execution of wills, or to abolish escheats altogether. The absence of anys specific provision, restricting the legislative power and discretion in this respect, fortifies the conclusion that the framers of the constitution did not intend to compel the state to become the involuntary and tortious recipient of funds rightfully belonging to others, but only to prohibit her from diverting to other than the designated uses such funds as, in the exercise of this prerogative, she actually obtains from the specified sources. Escheated estates go to the state simply because no other owner can be found — because no one man has a better right to them than any other man, nor so good a right as the state, the ultimate heir in trust for all the people. Attesting witnesses to a will were not required in order to protect this contingent and possible right of property in the state, but to prevent the setting up of fictitious wills against heirs and representatives. So long as the state has both the legal and beneficial title, no injustice is likely to happen; for the state has the power, always liberally exercised, to relinquish the claim. I find no warrant in the language of the constitution for a construction which would practically annihilate so necessary and useful a power. On the contrary, what must have been the intention of its framers is fully effectuated by dedicating to educational purposes all that *231would otherwise have gone into the' general state fund from escheated estates. That this ought to be the law, I think, is obvious. That it is so, I believe, all the authorities concur. In The State v. Tilghman, 14 Iowa, 474, under constitutional provisions substantially identical with ours, both as to the right of the educational fund and the prohibitions against special legislation, this very question arose and was decided. The court there say: “ The defect of the argument is, that it takes for granted that the estate fell within the law of escheat, whereas this was the very question that was being controverted when the legislature passed the act aforesaid. Neither the title nor the proceeds of the property had as yet vested in the state, and the legislature may have deemed it a doubtful question whether it ever would be held to be escheated property; and if it should bo so held, it would probably work injustice to innocent parties. Hence it -was thought proper, as an act of justice * * * as well as of prudence in avoiding the hazards of much costs, to make the disposition of the controversy which it did. Concerning its constitutional competency to do so, we have very little doubt under the circumstances of this case.” That is, the state might relinquish to the legatee all her interest in the property. And, if she could do this directly, she could attain the same result indirectly, by declining to insist upon or by taking away a technical defense to the probate of the will. This is what our statute has done; and this the legislature, the state alone having an interest in preventing the probate, might do. 4 Zab., N. J. 575.
In Ohio, by a statute enacted in 1847, it was provided that es-cheated property should be applied to the benefit of the state agricultural fund. In 1853 a statute was enacted applying such property to the exclusive support of common schools. In January, 1852, a bastard died intestate, leaving personal property, which was claimed on the one hand by legitimate children of his mother, and by the agricultural society of the state on the other hand. The bastard had survived his mother, and therefore, according to the construction theretofore placed upon a statute of 1831, his estate could not pass to the maternal line. The statute of 1853 above mentioned was passed while the estate of the bastard was in course *232of settlement, and by one of its provisions prevented any escheat to the state, and gave the estate to the children of the bastard’s mother. P. C. “ The right to distribution was a vested right, and if it had belonged to a private person, could not have been impaired by subsequent legislation. In such case the distribution must have been made according to the law in force when the right accrued ; but it belonged to the state, and she had unlimited control over her own interests. The whole effect of the statute was to operate the relinquishment of an interest then existing, and to create a capacity in others to take it.” It was further held unnecessary to decide whether the act of 1847 created a vested interest in the agricultural fund, so as to invalidate the subsequent grant to the school fund. On this point the court say : “ Before either fund could be replenished, escheated property must exist. Being merely public instrumentalities, it was within the power of the legislature to take it from the one and give it to the other; or to do what we think has been done, take it from both and give it to those better entitled by relinquishing the right of the state to the escheat. When property is found undoubtedly escheated, it will be in time to decide which of these funds can make the best claim to it.” 4 Ohio State, 361; See also 8 Ired. Eq. 262; 31 Ill. 68.
The constitution of Maryland provided that the legislature should not use or appropriate certain taxes to any purpose, except one specified. Pending a suit against a collector of such taxes and his sureties, an act was passed releasing the defendants from liability for the failure of the principal to pay over the taxes collected by him. It was objected, as here, that the act was void, because in violation of the provision of the constitution fixing the destination of the sum in litigation. P. 0.: “We regard this act of assembly as a mere release of claim on these bonds, and not as an appropriation or use of the taxes levied to pay the public dfebt of the state within the prohibition of the constitution. That instrument did not, by the clause relied upon, intend to deny to the legislature the power to compromise and release claims of the state against its citizens, and, when exercised, we must suppose there was sufficient reason for it.” 15 Md. 205. By the common law, as held in the Kentucky case above cited, no meritorious or indefeasible right to this property *233ever vested in the public administrator. He would hold the intestate’s property in trust for the state, the ultimate distributee, and not for his own use or benefit. Our statute of distributions affirms ^this principle of the common law. The public administrator alone has set up the unconstitutionality of this statute. It is well settled that courts will not declare a statute void, as infringing upon vested rights, except at the instance of a party whose rights are violated or impaired. I cannot see how this statute, so far as it has been acted upon, affects any vested right of the public administrator, or that he has any right to insist upon an escheat which the state has seen fit to relinquish. ‘
It is argued that this is a special statute and therefore void, for two reasons : first, as regulating the practice of courts of justice ; and second, because a general law could be made applicable. The statute is not a regulation of practice : the practice of the probate court is not altered by it. It primarily affects the right— incidentally; if at all, the remedy. It is a provision as to what shall constitute a valid will, rather than a regulation of the course of procedure by which the probate of the will may be obtained, or the mode in which the rights created are to be administered.
As to the second objection, whatever might be my individual opinion, I cannot distinguish this case from the case of Hess v. Pegg, ante. Whether any statute which would have been judicially noticed at common law can be regarded as special under our constitution, and wrhether this statute would be so noticed, we do not decide. Vid. 24 Ind. 34.
By the statute of 1862 it was thoughtlessly enacted, that no will should be valid unless sealed' with the seal of the testator. A noncompliance with this useless requirement is urged in this court — no such objection having been made below — as a reason for reversing the judgment. The will is not before us, and consequently we do not know that the fact is as alleged. The transcript does not purport to contain a copy of the original will, or a fac simile thereof; but only a translation, as follows: “ Empire the 4 Feby 69. Sibo shall my money have when I buried am and my coat and' my overalls. This write I that it him nobody take can Henrich Sticknoth.” Even if we could infer from this, that the orig*234inal, when filed, was without a seal, it may be, nevertheless, that the testator complied with the statute, in this respect. He may have so complied by attaching a wafer, or by affixing a piece of paper with mucilage, or appending a seal to the will with a string or ribbon, or by writing on it any symbol or hieroglyphic which it was his habit to use as a seal.
Such or other compliance may have been proved to the satisfaction of the court below, although prior to the hearing and without the privity of the legatee, all traces thereof had been obliterated from the paper. It was unnecessary to make mention of the seal in the instrument. Even in case of a deed, the omission of the clause : “ in cugus rei testimonium,” &c., where a seal is affixed, is wholly unimportant; without it the instrument is a deed. Comyn’s Dig., Title “ Fait,” A 2, F 2, note (z). A fortiori, this is true in regard to wills under our statute. If it could be held at this day that the destruction of the seal-before issue joined avoids a deed, the same rule would not apply to a will, because by the act of sealing the condition imposed by the statute is performed, and for other and obvious reasons. 2 Grattan, 453; 1 Gallison, 70-174; 3 McLean, 334.
The order and judgment appealed from should be affirmed, and it is so ordered.